Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 3/03/2021 has been received and claims 1, 4-6, 8, 16-20 are pending.
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 8, it is not clear whether the “4-100 nozzles” that the microfluidic die includes are a part of the “plurality of nozzles” or are separate set of nozzles from the “plurality of nozzles”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burt (20130026250) in view of Gruenbacher (9211980) and Dodd (20150373840).
As to Claims 1 and 4-6, Burt (‘250) discloses a cartridge (1) capable of being releasably connectable with a housing, the cartridge (1) comprising:
a horizontal and vertical axis (see entire document, particularly Figure 39A);
an interior and an exterior (see entire document, particularly Figure 39A);
a reservoir (80) for containing a fluid composition (TC) capable of being/comprising perfume, an oxygenated solvent and water, the reservoir (80) comprising a top surface (i.e. where 80 is pointing to), a bottom surface (i.e. surface adjacent 100) vertically opposing the top surface (see Figure 39A), and a sidewall (i.e. wall containing 20) that joins the top and bottom surfaces (see Figure 39A); and

wherein the microfluidic die (20) dispenses the fluid composition (TM) in an upward dispensing direction (via 100, 162, 200) in opposition to the force of gravity (see Figure 39A), and
wherein the fluid composition (TC) is gravity fed to the microfluidic die (20) (see entire document, particularly Figure 39A).
While Burt (‘250) does not appear to specifically teach in the embodiment in Figure 39A that the microfluidic die (20) is disposed on the sidewall and at an acute angle relative to the bottom surface, as Burt (‘250) also discloses an embodiment where the microfluidic die (20) is disposed at an acute angle relative to the bottom surface (see entire document, particularly Figure 7), it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the microfluidic die on the sidewall and at an acute angle relative from the bottom surface in Burt as an alternate known configuration as a matter of choice in order to emit the fluid composition into an air flow directed to the exterior of the cartridge. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an extension of the sidewall that projects horizontally outward beyond the remaining portions of the sidewall in the cartridge of Burt in order to accommodate and allow positioning of the microfluidic die at the acute angle position as disclosed (in Figure 7) while ensuring that the reservoir is completely enclosed. Only the expected results would be attained.

a horizontal and vertical axis (see Figure 3);
an interior and an exterior (see Figure 3);
a reservoir (130) capable of containing a fluid composition (122) capable of being a perfume or an oxygenated solvent and water, the reservoir (130) comprising a top surface (i.e. top surface of 130 such as 135), a bottom surface (i.e. bottom surface of 130) vertically opposing the top surface (135), and a sidewall (i.e. side surface of 134 and 130) that joins the top and bottom surface (see Figure 3); 
a microfluidic die (136, 140) capable of being disposed on the sidewall (see Figures 21 and 26) and at an acute angle relative to the bottom surface (see Figures 22-25), wherein the fluid composition is gravity fed to the microfluidic die (136, 140) (see Figure 26); and capable of dispensing the fluid composition upward into the air at the exterior of the cartridge (108) (via 118 - see Figures 1, 22, 24, and 28), and
a transport means/member in the form of a sponge (132) (see Col. 6 lines 64-65) disposed within the reservoir (130), wherein the fluid composition (122) capable of traveling downward from the sponge (132) to the microfluidic die (136, 140) (see entire document, particularly Col. 6 lines 64-67),

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a sponge as the transport means in the cartridge of Burt as a known alternate material in order to deliver the fluid composition to the microfluidic die as shown by Gruenbacher.
In addition, neither Burt (‘250) nor Gruenbacher (‘980) appears to specifically teach that the microfluidic die comprises a heater, or that the microfluidic die comprises a substrate, a plurality of intermediate layers, and a nozzle plate, wherein the plurality of intermediate layers include a dielectric layer and a chamber layer that are positioned between the substrate and the nozzle plate, wherein the nozzle plate comprises a plurality of nozzle and wherein the dielectric layer comprises a heater.
It was known in the art before the effective filing date of the claimed invention to provide a microfluidic die comprised of a substrate, a plurality of intermediate layers, and a nozzle plate, wherein the plurality of intermediate layers include a dielectric layer and a chamber layer that are positioned between the substrate and the nozzle plate, wherein the nozzle plate comprises a plurality of nozzle and wherein the dielectric layer comprises a heater. Dodd (‘840) discloses a cartridge (26) configured to be releasably connectable with a housing (12, 24) (see entire document, particularly Figures 1-2B), the cartridge (26) comprising:
a reservoir (50) for containing a fluid composition (52), the reservoir (50) comprising a top surface, a bottom surface opposing the top surface, and a sidewall that joins the top and bottom surfaces (see Figure 3); and

wherein the microfluidic die (92) comprised of a substrate (107), a plurality of intermediate layers (109), and a nozzle plate (132), wherein the plurality of intermediate layers (109) include a dielectric layer (162, 164) and a chamber layer (148) that are positioned between the substrate (107) and the nozzle plate (132), wherein the nozzle plate (132) comprises a plurality of nozzle (130) (see entire document, particularly Figures 8A-8B, p. 4 [0060]-[0062]) and wherein the dielectric layer (162) comprises a heater (134) (see Figure 8B, p. 4 [0069]);
in order to eject fluid material contained in the reservoir (see entire document, particularly p. 3 [0056] – lines 2-4, p. 4 [0062]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a substrate, a plurality of intermediate layers, and a nozzle plate, wherein the plurality of intermediate layers include a dielectric layer and a chamber layer that are positioned between the substrate and the nozzle plate, wherein the nozzle plate comprises a plurality of nozzle in the microfluidic die of Burt as modified by Gruenbacher as an alternate known configuration in order to deliver/eject fluid material from the reservoir to the environment as shown by Dodd.

As to Claim 8, Burt (‘250) discloses that the microfluidic die (20) comprises 4-100 nozzles (21A, 21B; 25b) (see Figures 1-3C), each nozzle (21A, 21B; 25) in fluid communication with a chamber (25a; i.e. of reservoir).  


Thus, Claims 1, 4-6, and 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Burt (‘250), Gruenbacher (‘980) and Dodd (‘840).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799